It is asserted that we were in error in refusing to sustain appellant's exception to the court's charge for not presenting affirmatively the defense relied upon by the accused. Examination of the record discloses that the exception was in the most general form and neither by it nor anywhere in the record are we informed as to what was the affirmative defense of the accused.
There was also an exception to the court's charge for its failure to submit the law of alibi. We have carefully examined *Page 159 
the statement of facts, as we are required by law to do, and observe no evidence raising such issue.
The charge of the court defining "possession" is also assailed, and while same might have been more artistically drawn, it does inform the jury that "possession" is constituted by care, control and management. No special charge seems to have been asked, and no error is thus presented.
Our conclusion in regard to the legality of the court's action in refusing to quash the jury panel was sustained by citation of authorities, the application of which is now attacked. In Hart v. State, No. 8728, opinion May 27, 1925, we passed exactly upon the same facts appearing in this record and sustained the action of the court below in declining to quash the jury panel.
Being unable to agree with appellant in any of his contentions, the motion for rehearing will be overruled.
Overruled.